 1   CHRIS H. STEWART (Ark. Bar No. 03-222)
     arklaw@comcast.net
 2   Admission Pro Hac Vice
     STEWART LAW FIRM
 3   P.O. Box 25862
     Little Rock, AR 72221
 4   Telephone: (501) 353-1364
     Facsimile: (501) 712-3597
 5   Attorneys for Plaintiffs,
     P.S. Products, Inc. and Billy Pennington
 6
     CHRIS HOLLAND (SBN 164053)
     cholland@hollandlawllp.com
 7   PEI HSIEN REN (SBN 294252)
     pren@hollandlawllp.com
 8   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
 9   San Francisco, California 94104
     Tel.: (415) 200-4980
10   Fax.: (415) 200-4989
11   Attorneys for Defendant,
     ContextLogic Inc.
12

13                                  UNITED STATES DISTRICT COURT
14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                        SAN FRANCISCO DIVISION
16
     P.S. PRODUCTS, INC.,
17   an Arkansas corporation; and
     BILLY PENNINGTON, an individual
18
                            Plaintiffs,
19                                                       CASE NO. 3:19-CV-02110-EMC
                    v.
20                                                       JOINT STIPULATION OF
     CONTEXTLOGIC INC.,                                  DISMISSAL WITH PREJUDICE
21   d/b/a/ www.wish.com
22

23                          Defendant.
24

25

26

27

28


     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                  CASE NO. 3:18-CV-02110-EMC
 1          IT IS HEREBY STIPULATED AND AGREED by and between the parties that this action
 2   against the Defendant, ContextLogic Inc., is voluntarily dismissed with prejudice pursuant to Federal
 3
     Rules of Civil Procedure 41(a)(1)(A)(ii), with each party to bear its own costs and attorneys’ fees.
 4

 5
     Dated: August 28, 2019                                   Respectfully submitted,
 6
                                                              Stewart Law Firm
 7

 8                                                            By: /s/ Chris Stewart
                                                                  Chris Stewart
 9                                                                Attorneys for Plaintiffs

10
     Dated: August 28, 2019                                   Respectfully submitted,
11
                                                              Holland Law LLP
12

13                                                            By: /s/ Chris Holland
                                                                  Chris Holland
14                                                                Attorneys for Defendant

15

16

17

18
                                                ATTESTATION
19
            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
                                                                         ISTRIC
20
                                                                    TES D      TC
21
     has been obtained from counsel for Defendant.
                                                                  TA
                                                                                        O
                                                          S




                                                                                         U
                                                         ED




     Dated: August 28, 2019
                                                                                          RT




22                                                                                     D
                                                                             RDERE
                                                     UNIT




                                                                      OO
23   /s/ Chris Stewart                                        IT IS S
                                                                                                 R NIA




24                                                                                       n
                                                                           dward   M. Che
                                                     NO




                                                                   Judge E
                                                                                                 FO




25
                                                      RT




                                                                                             LI




26                                                            ER
                                                         H




                                                                                            A




                                                                   N                         C
                          Dated: 8/28/2019                                           F
27                                                                     D IS T IC T O
                                                                             R
28

                                                              1
     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                    CASE NO. 3:18-CV-02110-EMC
